DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 02/10/2021. Claims 1, 6-12, and 16-20 were amended; no claim was cancelled or added in a reply filed 08/10/2021. However, claims 1-20 were subject to a notice of a non-compliant amendment filed on 11/09/2021. Claims 6, 8, 11-13 and 15-16 were amended, no claim was cancelled or added in on a reply filed on 05/09/2022.  Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 8, filed 08/10/2021, with respect to 112b rejection of claim 3 have been fully considered and are persuasive.  The 112b rejection of claim 3 has been withdrawn. 
Applicant's arguments filed 08/10/2021 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed toward an abstract idea because the claims do not recite any concept that falls within “method of managing interactions between people” subgrouping (remarks p. 10-11). Examiner respectfully disagrees. 
The claims are directed towards an abstract concept for managing the interactions between a sender and a recipient via a carrier, wherein the sender submits a request to a carrier to deliver a package to a recipient, the carrier generates a record for the package and tracks the package conditions, the carrier then provides the status of the package upon receiving a request from the recipient. As such, the claims recite an abstract concept to manage a shipping interaction between sender and recipient. 
Applicant argues that performance of the second prong of the analysis is unnecessary since the calims do not recite a judicial exception. However, even if the claims recite an abstract idea, the claims integrate said abstract idea into a practical application because “receiving, from a sender computing device, a request to securely deliver a package from a sender to a recipient, the request including information identifying a tamper-resistant packaging material used to seal the package, the information including at least a sender packaging material sequence number” (remarks p. 11). Examiner respectfully disagrees. 
The abstract idea is not integrated into a practical application because the claims do not satisfy any requirements for the abstract idea to be integrated into a practical application.
MPEP 2106.04(d)(I) recites that 
“Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);  
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
•Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
 Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).”
Based on the paragraph above, the claims do not integrate the abstract idea into a practical application because the claims are merely reciting the words “apply it” rather than improving the functioning of a computer, or an improvement to other technology or technical field, generally linking the use of the abstract idea on generic computer components rather than a special machine. Therefore, the claims do not integrate the abstract idea into a practical application. 
Applicant argues that the claims are patent eligible because they recite significantly more limitation that are not well-understood, routine and conventional such as “receiving information identifying a tamper-resistant packaging material used to seal a package, the information including at least a sender packaging material sequence number” and “process the sender packaging material sequence number to obtain the sealed package record and identify the associated package” (remarks p. 12). Examiner respectfully disagrees. 
The limitations Applicant asserts as significantly more limitations are actually part of the abstract idea because they are directed towards managing relationship between a sender and recipient via a carrier. Examiner respectfully notes that novel abstract idea is still a novel abstract idea and not a patent eligible abstract idea (please see MPEP 2106.04(I) “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”) Therefore, the claims are not patent eligible because they do not provide significantly more limitations. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for gathering of returned items and instructing truck pickup for returned items.

Step 2A – Prong 1
independent claim 1 as a whole recite a method of organizing human activity.  The limitations reciting “receive, from a sender […], a request to securely deliver a package to a recipient, the request including information identifying a tamper-resistant packaging material used to seal the package, the information including at least a sender packaging material sequence number; generate a sealed package record, wherein the sealed package record associates the sender packaging material sequence number with the package; obtain a package monitoring criterion, the package monitoring criterion specifying a condition that must be satisfied while the package is in transit; determine that the first data satisfies the package monitoring criterion; receive, from […] the recipient, a request to verify that the package has been securely delivered, the request including at least a sender packaging material sequence number; in response to the request to verify that the package has been securely delivered: process the sender packaging material sequence number to obtain the sealer package; determine, based at least in part on the first data associated with transit of the package” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (data store, processor, sender computing device and second computing device ) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: the claims and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use. 
This judicial exception is not integrated into a practical application because the claim recites the additional elements of (data store, processor, sender computing device and second computing device). The data store, processor, sender computing device and second computing device are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The claims further recite “obtain, from a first sensor, first data associated with transit of the package” and “generate and display to the recipient a notification that the package has been securely delivered”. The obtaining step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The generating and displaying step is also recited at a high level of generality (i.e., as a general means of displaying data), and amounts to insignificant extra-solution activity. The first sensor that performs the obtaining step is also recited at a high level of generality and merely automates the obtaining step. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. In addition, the specification of the application as published (US 2018/0240065)(paragraph 22, 29-35, 42) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components,  and MPEP 2106.05(d)II indicate that mere collection or receiving and transmitting data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the obtaining, generating and displaying steps are well-understood, routine, and conventional activity is supported under Berkheimer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.
Step 2A – prong 1
Independent claim 6 as a whole recite a method of organizing human activity.  The limitations reciting “receiving a first request from a package sender to securely deliver a package, the first request identifying at least a recipient and a packaging material sequence number associated with a tamper-resistant packaging material that is used to seal the package; processing the first request to generate a sealed package record, wherein the sealed package record associates the package with the packaging material sequence number; obtaining sensor data associated with the package, wherein the sensor data associated with the package is generated while the package is in transit; receiving a second request from a package receiver to verify that the package has been securely delivered, the second request including the packaging material sequence number; and in response to the second request: processing the packaging material sequence number to obtain the sealed package record and identify the associated package; determining, based at least in part on the sensor data associated with the package, that a package delivery criterion associated with the package has been satisfied; -3-Application No.: 15/901793 Filing Date:February 21, 2018 determining that the package has been securely delivered based at least in part on the sealed package record, the first and second requests, and the determination that the package delivery criterion is satisfied; and causing display of a notification, the notification indicating that the package has been securely delivered” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (i.e. package sender computing device, package receiver computing device, first computing device and second computing device) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: the claims and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use. 
This judicial exception is not integrated into a practical application because the claim recites the additional elements of (package sender computing device, package receiver computing device, first computing device and second computing device). The package sender computing device, package receiver computing device, first computing device and second computing device are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The claims further recite “generate and display to the recipient a notification that the package has been securely delivered”. The generating and displaying step is recited at a high level of generality (i.e., as a general means of displaying data), and amounts to insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. In addition, the specification of the application as published (US 2018/0240065)(paragraph 22, 29-35, 42) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components,  and MPEP 2106.05(d)II indicate that mere collection or receiving and transmitting data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the generating and displaying steps are well-understood, routine, and conventional activity is supported under Berkheimer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.
Step 2A – Prong 1
independent claim 16 as a whole recite a method of organizing human activity.  The limitations reciting “obtain information regarding a package to be securely delivered, the information identifying at least a packaging material sequence number associated with a tamper-resistant packaging material; generate a sealed package record based at least in part on the information regarding the package to be securely delivered; determine that transit of the package satisfied at least one delivery criterion; receive a request to verify that the package has been securely delivered, the request including the packaging material sequence number associated with the tamper- resistant packaging material; determine, based at least in part on the sealed package record, the at least one delivery criterion that was satisfied during transit, the information regarding the package to be securely delivered, and the request, that the package has been securely delivered; and cause the package to be accepted by a recipient” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (i.e. computer readable medium and computing device) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: the claims and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use. 
This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computer readable medium and computing device). The computer readable medium and computing device are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations (the obtaining step, similar to claim 1, is recited at a high level of generality which amounts to mere data gathering which is an extra solution activity and the first sensor is recited at a high level of generality which amounts to mere automation of the obtaining step).

Dependent claims 3-5, 9, 11-12, 14-15 and 19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/6/16 without successfully integrating the exception into a practical application or providing significantly more limitations.

Dependent claim 7 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 6 without successfully integrating the exception into a practical application or providing significantly more limitations (the first computing device is recited at a high level of generality which amounts to mere automation of the obtaining step).

Dependent claim 8/10 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 6 without successfully integrating the exception into a practical application or providing significantly more limitations (the displaying step, similar to claim 6, is recited at a high level of generality which amounts to insignificant extra solution activity and the first computing device is recited at a high level of generality which amounts to mere automation of the displaying step).
Dependent claim 17/18/20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 16 without successfully integrating the exception into a practical application or providing significantly more limitations (the computing device is recited at a high level of generality which amounts to mere automation of the obtaining step).

Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 6 without successfully integrating the exception into a practical application or providing significantly more limitations (the package receiver computing device obtains the packaging material sequence number from a hidden internal layer of a tamper resistant label is recited at a high level of generality which amounts to mere data gathering which is an extra solution activity).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628